DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7 and 18 are objected to because of the following informalities:  the phrase “dynamically configuring the one or more settings based upon the determined fabric type” appears to be missing some language and is interpreted as “dynamically configuring the one or more settings is based upon the determined fabric type.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 4, 6, 15, 17 recite the limitation "the dry distance value.”  There is insufficient antecedent basis for this limitation in the claims because claim 1 can be interpreted to have plural dry distance values (“determining dry and wet distance values”).
Claims 5, 6, 16, 17 recite the limitation "the wet distance value.”  There is insufficient antecedent basis for this limitation in the claims because claim 1 can be interpreted to have plural wet distance values (“determining dry and wet distance values”).
Claim 11 recites the limitation "the distance."  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the load."  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim(s) recite(s) the step of "determining dry and wet distance values respectively based upon the first and second distances" (claims 1 and 14) or “determining a plurality of distance values associated with the load…including at least one dry distance value…and at least one wet distance value” (claim 20) 
These judicial exceptions are not integrated into a practical application because the additional limitations are directed to the highly generalized operation and structure of a washing machine (dispensing water, rotating a basket, tub, basket, water inlet; MPEP 2106.05b, MPEP 2106.05h), mere data gathering steps (sensing distances; MPEP 2106.05g), and mere instructions to apply the exception in a highly generalized manner (configuring a setting; MPEP 2106.05f, MPEP 2106.05g).  The dependent claims go on to recite additional elements which similarly do not integrate the judicial exceptions into a practical application.  For instance, the dependent claims include additional mental processes (“sensing a potential out-of-balance load based on distance variations,” “determining a…distance ratio,” “determining a load size by predicting,” “determining a fabric type based upon variations between…values,” “determining excessive fluid level/foaming/floating item”), mathematical operations (“determining a…distance ratio,” “determining a load size,” “determining a fluid level”), other highly 

Claims 12 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim(s) recite(s) the step of "sensing…excessive fluid level in the wash tub, excessive foaming in the wash tub, or a floating item in the wash tub” which falls into the “mathematical concepts” (sensing a level) and "mental processes" (sensing a level, excessive foaming, or a floating item) groups of abstract ideas.  Sensing a level, under its broadest reasonable interpretation, encompasses the abstract idea of performing a basic mathematical operation to determine a level.  “[A] step of ‘determining’ a variable or number using mathematical methods or ‘performing’ a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical 
These judicial exceptions are not integrated into a practical application because the additional limitations are directed to the highly generalized operation and structure of a washing machine (dispensing water, tub, water inlet; MPEP 2106.05b, MPEP 2106.05h), mere data gathering steps (sensing a distance; MPEP 2106.05g), and mere instructions to apply the exception in a highly generalized manner (dynamically modifying the wash cycle; MPEP 2106.05f, MPEP 2106.05g).  The dependent claim goes on to recite additional elements which similarly do not integrate the judicial exceptions into a practical application.  For instance, the dependent claim includes additional instructions which merely apply the judicial exception (“halting the wash cycle and/or generating an alert”).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recitation to the structure and steps of operating the washing machine (discussed above) are all well-understood, routine, and conventional.  For instance, the claimed structure of a tub, water inlet, and sensor are all well-understood, routine, and conventional, and the operations 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al.  (US 7,363,780; cited by Applicant).
Regarding claims 12 and 13, Lee discloses a method of operating a laundry washing machine of the type including a wash tub disposed within a housing and a water inlet configured to dispense water into the wash tub (Figure 7: unlabeled cabinet, 2, 40, 70), the method comprising: sensing, using a distance sensor oriented to sense a distance in the wash tub, excessive fluid level in the wash tub, excessive foaming in the wash tub, or a floating item in the wash tub during a wash cycle (col. 9, lines 34-48); and dynamically modifying the wash cycle in response to sensing the excessive fluid level in the wash tub, excessive foaming in the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chanda et al. (US 2014/0326067; cited by Applicant) discloses determining a dry density of laundry, wetting the laundry, determining a wetted density of the laundry, comparing the dry and wetted density, determining a fabric type based on the comparison, and setting operation cycle parameter(s) based on the determined fabric type, with the density being determined, in part, by using load volume sensors (204, 206, 208, 210, 212, 214; paragraphs 33-35).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386.  The examiner can normally be reached on M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/Primary Examiner, Art Unit 1711